Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 1 of 12

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

CARLY GRAFF, et al., on behalf of
themselves and all others similarly situated,

Vv.

ABERDEEN ENTERPRIZES II, INC,, et al.,

Plaintiffs,

Defendants.

4:17-CV-606-TCK-JFJ

 

 

SHERIFF DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION TO ENTER A

SCHEDULING ORDER & OPEN DISCOVERY

 

Defendants, the Fifty-One County Sheriffs, individually and in their official capacities

(“Sheriff Defendants”), hereby submit the following consolidated response to Plaintiffs’ Motion

to Enter a Scheduling Order and Open Discovery [Doc. 323]. The Court should deny Plaintiffs

Motion for four reasons:

I,

It is premature to open discovery because fourteen motions to dismiss still
await a ruling [see Docs. 226-239].

Opening discovery would immediately subject Sheriff Defendants to an
extraordinarily cumbersome discovery process.

Sheriff Defendants’ assertions of qualified and quasi-judicial immunity
shield them from the discovery proposed by Plaintiffs. [See Doc. 239].

Plaintiffs’ arguments for opening discovery are generally unpersuasive.
I. PROCEDURAL HISTORY

Plaintiffs filed this lawsuit on November 2, 2017 against Aberdeen Enterprizes

IL, Inc., the Oklahoma Sheriffs’ Association, and county sheriffs. [Doc. 2]. In their Class Action
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 2 of 12

Complaint, Plaintiffs allege an unconstitutional practice of “debt-collection arrest warrants” by
each of these Defendants. On February 1, 2018, Plaintiffs submitted an Amended Class Action
Complaint, alleging much the same. [Doc. 76].

2. Within a week, Defendant P.D. Taylor filed the first two motions to dismiss.
[Doc. 95, 99]. On March 23, 2018, all Defendants moved to dismiss the lawsuit for a litany of
distinct and separate reasons, including the assertions of judicial immunity, quasi-judicial
immunity, and qualified immunity. [Doc. 169, 175-185].

3. On March 26, 2018, this Court delayed the issuance of a scheduling order until
the motions to dismiss were resolved. [Doc. 186]. Plaintiffs then asked for leave to amend their
Class Action Complaint on May 15, 2018. [Doc. 202]. The Court granted this request for leave,
finding the fourteen motions to dismiss to be moot. [Doc. 211].

4. Plaintiffs submitted a Second Amended Class Action Complaint on September
21, 2018. [Doc. 212].

5. Again, all Defendants moved to dismiss the lawsuit in October 2018. [Doc. 226-
239]. By December 21, 2018, each of the fourteen motions to dismiss were ripe for ruling [Doc.
283-295], although Plaintiffs did file a sur-reply to the motions of Defendants Aberdeen and
Shofners, [Doc. 305].

6. On August 24, 2020, Plaintiffs moved for the Court to enter a scheduling order
and open what is certain to be an extensive discovery process. In this Motion, Plaintiffs offer no
limitation on the scope or breadth of discovery. Plaintiffs argue that the “good cause to delay”
the opening of unlimited discovery “has evaporated in the 29 and 20 months, respectively, since
[the motions to dismiss] became ripe.” [Doc. 323, p. 1]. On August 26, 2020, the Court lifted

the stay of discovery and ordered the parties “to submit a Joint Scheduling Order regarding the
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 3 of 12

Motion for Class Certification [Doc. 78] within twenty (20) days of the date of this order.”
[Doc. 324].

7. Defendants moved for the Court to reconsider and vacate this decision to lift the
stay of discovery. [Docs. 328-332]. The Court granted these Motions for Reconsideration on
September 11, 2020, and vacated the August 26, 2020 Minute Order. [Doc. 333]. In granting the
motions, the Court ordered Defendants to submit their responses to Plaintiff's Motion to Enter a
Scheduling Order and Open Discovery by September 18, 2020.

Ill. ARGUMENTS & AUTHORITIES
LEGAL STANDARD

In the Tenth Circuit, a defendant is generally entitled to a stay of discovery when he files
a motion for absolute or qualified immunity. Workman v. Jordan, 958 F.2d 332, 336 (10th Cir.
1992) (“[d]iscovery should not be allowed until the court resolves the threshold question whether
the law was clearly established at the time the allegedly unlawful action occurred’’); Shophar v.
Johnson Cty., Kansas, No. 20-CV-2280-EFM-TJJ, 2020 WL 5408124, at *1 (D. Kan. Sept. 9,
2020) (staying discovery while dispositive motions are pending is appropriate ‘where the case is
likely to be finally concluded as a result of the ruling thereon; where the facts sought through
uncompleted discovery would not affect the resolution of the motion; or where discovery on all

309

issues of the broad complaint would be wasteful and burdensome’”). The policies underlying
the stay require that all discovery in the case be stayed, including as to other parties and claims
that are unrelated to the question of qualified immunity. Ashcroft v. Iqbal, 556 U.S. 662, 685-86
(2009); Herrera v. Santa Fe Pub, Sch., 11-cv-0422 JB/KBM, 2012 WL 6846393, at *10 (D.N.M.

Dec. 20, 2012).
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 4 of 12

Absolute and qualified immunity are “an immunity from suit rather than a mere defense to
liability.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). It therefore protects officials not only
from having to stand trial, but also from having to bear the burdens of litigation, including and
especially pretrial discovery. Jqgbal, 556 U.S. at 685; Workman, 958 F.2d at 335; Harlow vy.
Fitzgerald, 457 U.S. 800 (1982) (“[uJntil this threshold immunity question is resolved, discovery
should not be allowed”); Bryson vy. Gonzales, 534 F.3d 1282, 1287 (10th Cir. 2008); B.T. Davis,
557 F.Supp.2d 1262, 1286 (D.N.M. 2007); Pfuetze v. Kansas, No. 10-1139-CM-GLR, 2010 WL
3718836 (D. Kan. Sept. 14, 2010); Siegert v. Gilley, 500 U.S. 226, 232 (1991) (ruling on an
assertion of immunity early on in a lawsuit “permits courts expeditiously to weed out suits which
fail the test without requiring a defendant who rightly claims qualified immunity to engage in
expensive and time consuming preparation to defend the suit on its merits...[o]ne of the purposes
of immunity, absolute or qualified, is to spare a defendant not only unwarranted liability, but
unwarranted demands customarily imposed upon those defending a long drawn out lawsuit”). A
stay is especially important for a motion to dismiss wherein a defendant asserts some form of
immunity and challenges legal sufficiency of a plaintiff's basis to state a claim at all. See Moore
v. Busby, 92 F.App’x 699, 702 (10th Cir. 2004) (affirming stay of discovery pending resolution
of absolute immunity issue); Behrens v. Pelletier, 516 U.S. 299, 308-10 (1996) (noting that
discovery can be particularly disruptive when a dispositive motion regarding immunity is
pending); Siegert, 500 U.S. at 231.

Indeed, it “is well-settled that questions of immunity should be resolved at the earliest
stages of litigation.” Guerrero v. City of Pueblo, Colo., No. 20-CV-00810-KMT, 2020 WL
4003649, at *2 (D. Colo. July 15, 2020) (citing Schwartz v. Booker, 702 F.3d 573 (10th Cir.

2012)). In addition, “discovery generally should be avoided” once an immunity defense is raised,
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 5 of 12

unless the plaintiffs demonstrate “how [such] discovery will raise a genuine fact issue as to the
defendants’ immunity claim.” Martin v. Cty. of Santa Fe, 626 F. App’x 736, 740 (10th Cir.
2015) (citing Cole v. Ruidoso Mun. Sch., 43 F.3d 1373 (10th Cir. 1994)); Guerrero, 2020 WL
4003649 at *2 (“[gliven that the motion to dismiss does appear to be substantially predicated
upon questions of law, the court agrees that Defendants could be prejudiced by engaging in
discovery at this time”); Raven v. Williams, No. 19-CV-01727-WJM-SKC, 2019 WL 4954640,
at *2 (D. Colo. Oct. 8, 2019); Caranchini v. Peck, No. 18-2249-CM-TJJ, 2018 WL 5313764, at
*3 (D. Kan. Oct. 26, 2018) (‘a defendant is generally entitled to have questions of immunity
resolved before being required to engage in discovery”) (citing Siegert v. Gilley, 500 U.S. 226,
232 (1991)).
PROPOSITION ONE:
IT IS PREMATURE TO COMMENCE DISCOVERY BEFORE A RULING ON THE
ASSERTIONS OF IMMUNITY IN THE MOTIONS TO DISMISS.

Plaintiffs propose opening discovery without any proposed limitation before there is a
decision on the fourteen motions to dismiss [Docs. 226-239]. It is improper to start discovery
before those motions — especially those asserting immunity — are resolved. See, e.g., Workman,
958 F.2d at 336. Commencing discovery while these motions are pending is simply premature
for three reasons. First, if the Court agrees with Defendants’ assertion of immunity, Defendants
would be dismissed with prejudice. Shophar, 2020 WL 5408124 at *1 (staying discovery while
dispositive motions are pending is appropriate “where the case is likely to be finally concluded
as a result of the ruling thereon’). Second, discovery of any kind would not affect the outcome of
these assertions of immunity. Sheriff Defendants have argued that the allegations in Plaintiffs’
suit establish their entitlement to quasi-judicial and/or qualified immunity. Jd. (staying discovery

while dispositive motions are pending is proper “where the facts sought through uncompleted
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 6 of 12

discovery would not affect the resolution of the motion”). Third, the discovery process for these
Defendants alone will be extraordinarily burdensome. [See Proposition Two]. If the Court grants
Sheriff Defendants’ Motion to Dismiss, such discovery “would be wasteful.” Jd. In short, there is
no discovery to be conducted prior to a decision on the fourteen motions to dismiss. [Docs. 226-
239]. It is therefore premature to commence discovery.

PROPOSITION TWO:
PLAINTIFFS’ DISCOVERY WOULD BE EXTRAORDINARILY CUMBERSOME.

Discovery in this particular case will be broad and extremely burdensome. Plaintiffs’
suit concerns how certain government procedures affect the rights of certain individuals in at
least fifty-three jurisdictions. Plaintiffs seek to certify four overlapping classes: (1) an Aberdeen
Class, (2) a Damages Class, (3) a Tulsa Court Debt Class, and (4) a Rogers Court Debt Class.
[Doc. 78, pp. 6-7]. Certification as a class-action requires the class-proponent to establish four
elements: (1) the class is so numerous that joinder of all members is impracticable (numerosity);
(2) there are questions of law or fact common to the class (commonality); (3) the claims or
defenses of the representative parties are typical of the claims or defenses of the class
(typicality); and (4) the representative parties will fairly and adequately protect the interests of
the class (adequacy). See Fed. R. Civ. P. 23(a)(1)-(4). The proponent must also show at least one
element from Fed. R. Civ. P. 23(b)(1)-(3). To satisfy their heavy burden, Plaintiffs will have to
set an enormous scope. Indeed, Plaintiffs may have to inquire into the circumstances of every
failure-to-pay arrest and warrant in fifty-three counties, if not every county in the state.

For the Sheriff Defendants, that means this case is about how thousands of individual
plaintiffs in these classes were affected by the practices and procedures of fifty-three separate,
independently-operated counties to collect debt, issue fines, and execute warrants. Plaintiffs will

be required to conduct discovery on the practices employed in the various counties involved in
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 7 of 12

this case, and will certainly propound over one-hundred sets of written discovery. Defendants
would likewise be required to propound countless sets of written discovery to. This may require
the production of millions of documents. Needless to say, this written discovery, propounded on
all parties, would be onerous and extensive, and would impinge on the immunity rights clearly
provided to Defendants. And this does not even get into taking depositions, which could exceed
200. Each County Sheriff in their individual and official capacities, other independently-elected
county officials, and many others could be deposed to determine how these different counties’
procedures may affect indigent persons. In short, it is difficult to overstate how cumbersome
and onerous class certification discovery! will be for the fifty-three county offices, and that is
before reaching the burden of discovery for remaining defendants. The scope of this case is
virtually unprecedented.
PROPOSITION THREE:
DEFENDANTS’ IMMUNITY SHIELDS THEM FROM THE EXTRAORDINARILY

CUMBERSOME DISCOVERY PROPOSED BY PLAINTIFFS.

As discussed above, commencing discovery in this case is simply premature due
to the pendency of fourteen motions to dismiss. Discovery is premature for practical reasons, as
the proposed discovery would not aid in the resolution of those motions. Moreover, any
decision on immunity could allow for an appeal, wherein the Court would be divested of
jurisdiction until the appeal is resolved. See Stewart v. Donges, 915 F.2d 572, 576 (10th Cir.
1990). But as the clear weight of the case law indicates, the pendency of immunity assertions is
the primary reason a stay of discovery should remain in place. See Siegert, 500 U.S. at 232; Iqbal,

556 U.S. at 685-86; Behrens, 516 U.S. at 308-10; Mitchell, 472 U.S. at 526; Harlow, 457 U.S. at

800; Workman, 958 F.2d at 336; Bryson, 534 F.3d at 1287; Moore, 92 F. App’x at 702; Shophar,

 

4 Notably, Plaintiffs intend to pursue both class certification and merits discovery.

7
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 8 of 12

2020 WL 5408124 at *1; Pfuetze, 2010 WL 3718836 at *2; Guerrero, 2020 WL 4003649 at *2;
Raven, 2019 WL 4954640 at *2; Caranchini, 2018 WL 5313764 at *3. Until the issue of whether
various Defendants are entitled to immunity is resolved, discovery should not be permitted.

As stated in their Motions to Dismiss, the Sheriff Defendants are entitled to immunity in
two forms. First, Sheriff Defendants are entitled to absolute quasi-judicial immunity for
performing ministerial acts at the direction of a judge. [Doc. 239, p. 26]. Because Plaintiffs have
not alleged the executed warrants are not facially invalid, the Sheriff Defendants are immune
from suit for simply carrying out their duties. Whitesel v. Sengenberger, 222 F.3d 861, 867 (10th
Cir. 2000); Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1247 (10th Cir. 2007). Second, Sheriff
Defendants are entitled to qualified immunity because it “shields officers from liability when
they act under an obligation to follow state law.” [Doc. 239, p. 16 (citing Coates v. Powell, 639
F.3d 471 (8th Cir. 2011); Kloch v. Kohl, 545 F.3d 603 (8th Cir. 2008); Humphries v. Cty. of Los
Angeles, 554 F.3d 1170 (9th Cir. 2009); Mills v. Graves, 930 F.2d 729 (9th Cir. 1991)]. These
Defendants are required to follow state law, and are not permitted discretion to decline to
execute facially valid court orders. Sheriff Defendants first submitted this argument in March
2018, and has been ripe for ruling since December 2018.

As summarized in Higgins vy. Saavedra, when the Sheriff Defendants raise an immunity
defense, they are protected from the burdens of discovery:

It is well settled that a qualified immunity defense “protects the official both

from liability as well as from the ordinary burdens of litigation, including far-

ranging discovery.” Workman v. Jordan, 958 F.2d 332, 335 (10th Cir. 1992)

(citing Harlow vy. Fitzgerald, 457 U.S. 800, 817-18 (1982)). The Supreme Court

has repeatedly emphasized the importance of resolving the issue of qualified

immunity early on in the litigation. Scott v. Harris, 550 U.S. 372, 376 n.2 (2007)

(citing Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam)). The defense of

qualified immunity does not create immunity from all discovery, but only from

“broad-reaching discovery,” and it recognized that “limited discovery may
sometimes be necessary before the district court can resolve a motion for
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 9 of 12

summary judgment based on qualified immunity.” Crawford-El v. Britton, 523

U.S. 574, 593 n.14 (1998) (quotation omitted). Unlike a motion for summary

judgment, however, a motion to dismiss tests the legal sufficiency of a complaint

and requires no additional discovery. See Ashcroft v. Iqbal, 556 U.S. 662, 674-75

(2009).

No. 1:17-CV-00234-WPL-LF, 2017 WL 1437317, at *1 (D.N.M. Apr. 21, 2017). Naturally, this
protection extends to absolute quasi-judicial immunity, as the doctrine shields officials from
suit, full stop. See Johnson v. Schmidt, No. 20-3017-SAC, 2020 WL 4260626, at *1 (D. Kan.
July 24, 2020) (“[o]fficials who act pursuant to a ‘facially valid court order’ enjoy quasi-judicial
immunity from suit under § 1983”) (citing Turney v. O’Toole, 898 F.2d 1470, 1472 (10th Cir.
1990).

Lifting discovery immediately subjects Sheriff Defendants to discovery and undermines
one of the purposes for absolute immunity. Allowing an unlimited discovery process against
these Defendants — and several other Defendants that raised immunity — is unjustifiable. Thus,
the Minute Order is not only premature, but also undermines the very purpose of asserting
judicial, quasi-judicial, or qualified immunity at the motion to dismiss stage: immunity from the
rigors of the discovery process. This process could involve locating, collating, and producing
records about thousands — if not hundreds of thousands — of persons incarcerated in fifty-plus
different county jails over the course of several years. Not to mention that each of those fifty-
plus counties have different processes and procedures for handling debt-collection and issuing
warrants. Restated, this process will be expensive, extensive, and astonishingly burdensome for
the Sheriff Defendants. Defendants’ assertions of immunity from suit should not be set aside

without allowing Defendants to respond as to why discovery should not and cannot commence.

Accordingly, the Court should vacate its Minute Order to either allow for a response.
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 10 of 12

PROPOSITION FOUR:
PLAINTIFFS’ ARGUMENTS FOR OPENING DISCOVERY ARE UNPERSUASIVE.

Despite the clear burden on Defendants, and without any discussion whatsoever of what
this particular discovery process would look like, Plaintiffs baselessly say there is no “special
burden” on any of the hundred-plus defendants by commencing discovery in a case involving
tens of “thousands” of plaintiffs, and move on. [Doc. 323, p. 4 (quoting Agile Sky All. Fund LP
v. Citizens Fin. Group, No. 09-CV-027686, 2010 WL 1816351) (D. Colo. May 5, 2010)]. In
support, Plaintiffs cite authority from this Court regarding the reasons to stay discovery in the
first place. [Doc. 323, p. 3 (citing Stephenson Oil Co. v. Citgo Petroleum Corp., No. 08-CV-
380, 2008 WL 5412816 (N.D. Okla. Dec. 30, 2008)]. One of the factors for a stay of discovery
is “the burden on the defendants.” Stephenson Oil Co., supra at *2. To satisfy this element,
Plaintiffs say “there is no prejudice to Defendants” by opening discovery because “Defendants
always are burdened [with discovery when sued . . . That is a consequence of our judicial
system and the rules of civil procedure.” [Doc. 323, p. 4 (quoting Agile Sky, supra)].

For all of the above-stated reasons, however, Defendants strongly disagree. Plaintiffs’
argument that discovery will not burden these Defendants more than usual ignores plain reality.
Indeed, to argue discovery will not be an astronomical burden on all Defendants ignores reality.
For Plaintiffs to nonchalantly discount the burden that discovery would cause is baffling. And
Plaintiffs do not even mention the fact that over fifty defendants have argued they are immune
from suit altogether. Frankly, Plaintiff’s Motion misconstrues their case as a normal one, where
they are not attempting to gather thousands of Plaintiffs together to sue hundreds of defendants
for a variety of debt collection practices. The impending burden on Defendants should not be
minimized, as Plaintiffs clearly have, especially in light of these assertions of immunity. See

Machete Prods., L.L.C. v. Page, 809 F.3d 281, 291 (Sth Cir. 2015) (“[a] district court may defer

10
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 11 of 12

a ruling on qualified immunity and issue a discovery order only after it initially determines that
the plaintiff alleges facts that, if true, would overcome the defense of qualified immunity”). Any
discussion of whether discovery should proceed should be based on the reality that discovery is
certain to be extremely burdensome, and immunity assertions remain unresolved.

Regardless of any burden on Defendants, however, Plaintiffs advance two arguments in
support of opening discovery. First, Plaintiffs submit that the economic conditions in Oklahoma
heighten the need to resolve this case for indigent Oklahomans. This is speculative. Plaintiffs
offer no support for this position that there is currently an immediate need for the resolution of
this particular case. Plaintiffs do not support the proposition that an increase in unemployment
necessarily leads to a change in the imposition of court fines. And even if there were support, it
is unclear how increased unemployment necessarily means discovery should commence before
the motions to dismiss and assertions of immunity are decided. Second, Plaintiffs submit “there
is a substantial risk that key evidence material to the resolution of Plaintiffs’ claims may be
lost.” [Doc. 323, p. 1]. Again, this unsupported and speculative. For one, it is unclear what “key
evidence” to which Plaintiffs refer. But more importantly, most of the “key evidence” is court
record. Plaintiffs do not state with any amount of specificity how any of these court records are
at risk of being “lost.” [Doc. 323, p. 1]. Plaintiffs’ arguments for why discovery should start in
full regardless of the motions to dismiss are unpersuasive.

I. CONCLUSION
WHEREFORE, based on the foregoing, Sheriff Defendants respectfully requests that the

Court deny Plaintiffs’ Motion to Enter a Scheduling Order and Open Discovery [Doc. 323].

11
Case 4:17-cv-00606-TCK-JFJ Document 340 Filed in USDC ND/OK on 09/18/20 Page 12 of 12

Respectfully submitted,

s/ Robert S. Lafferrandre

Robert S. Lafferrandre, OBA #11897
Randall J. Wood, OBA #10531
Jeffrey C. Hendrickson, OBA #32798
April D. Kelso, OBA #30079

Robert Betts, OBA #21601

PIERCE COUCH HENDRICKSON
BAYSINGER & GREEN, L.L.P.

1109 N. Francis Ave.

Oklahoma City, Oklahoma 73106
Telephone: (405) 235-1611
Facsimile: (405) 235-2904
rlafferrandre@piercecouch.com
rwood@piercecouch.com
jhendrickson@piercecouch.com
akelso@piercecouch.com
rbetts@piercecouch.com

Attorneys for Sheriff Defendants

 

 

CERTIFICATE OF SERVICE

I certify that on September 18, 2020, I electronically transmitted this RESPONSE TO
PLAINTIFFS’ MOTION TO ENTER A SCHEDULING ORDER & OPEN DISCOVERY
to the Clerk of this Court using the ECF System for filing. Based on the records currently on file,
the Clerk will transmit a Notice of Electronic Filing all ECF registrants who have appeared in
this case.

s/ Robert S. Lafferrandre
Robert S. Lafferrandre

 

12
